DETAILED ACTION



Foreign Priority – WIPO Provision of Incorrect Document

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Trademark Office on 12/14/2020. The Office initiated an electronic retrieval of a certified copy of this application from the International Bureau at WIPO, however the incorrect document was returned. In this instance a copy of the certificate of registration was provided by WIPO instead of the required certified copy of the application. The Office is unable to retrieve the correct, required document. 

It is noted that the applicant bears the ultimate responsibility for perfecting the claim to benefit of foreign priority by providing a certified copy of the EM0008320527-0001 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323. The applicant is reminded that certified copies of foreign priority applications may NOT be submitted electronically via Patent Center or EFS-Web.


Claim Refusal – 35 U.S.C. § 112, (a) & (b)
 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non‐enabling due to the numerous inconsistencies in the reproductions. A designer of ordinary skill in the art could not make and use the same article because he/she would not know whether to make the article as shown in one figure versus another. The  inconsistencies that contribute to making the claim indefinite and nonenabling include, but are not limited to the following: 
 
The proportions of the circular shaped feature attached to the buckle, is shown inconsistently. In Figure 1.2, the buckle attached to the circular feature span from the central portion of the chair towards the top of the chair. However, in Figures in 1.4 and 1.6, the buckle and attached circular feature appear centered and smaller in size.  Please review the comparison of Figure 1.2 with Figure 1.4 as reference on the following page.

    PNG
    media_image1.png
    522
    838
    media_image1.png
    Greyscale



To overcome the refusal, the examiner suggests amending the circular shaped feature to show consistently among all figures. 

Discrepancies are shown with the shape of the feature protruding from the back of the chair. The inconsistencies are as follows:
The feature attached to the back of the chair appears to protrude further out in figures 1.4 and 1.6 compared to figures 1.1 and 1.7. 
Figure 1.2 is inconsistent with figures 1.4 and 1.6. Figure 1.2 shows the shape of the protruding feature from the back of the chair as a large, rounded trapezoid with slightly curved sides. However, shown in figures 1.4 and 1.6, the shape appears smaller and circular due to the emphasized curved sides. 

Please review the comparison of Figures 1.1, 1.2 and 1.4 as reference on the following page.

    PNG
    media_image2.png
    936
    977
    media_image2.png
    Greyscale


To overcome this refusal, the examiner suggests amending the protruding feature to show the size and depth consistently among all figures.

Discrepancies are shown with the buckle feature on the chair. The inconsistencies are as follows:

The outer clasp edges of the buckle appear inconsistent between figures 1.2 and 1.7. In figure 1.2, an additional, bold, solid line is shown parallel to a narrow, rounded rectangle on the outer right portion of the buckle clasp. However, in figure 1.7, the buckle shows only a narrow, rounded rectangle on each clasp. 

Please review the comparison of Figure 1.2 and 1.7 on the following page. 

    PNG
    media_image3.png
    527
    1166
    media_image3.png
    Greyscale



To overcome this part of the refusal, the examiner suggests amending the buckle clasps to show consistently between all reproductions showing this feature. 

Figure 1.2 is inconsistent with Figures 1.4, 1.6, and 1.7. Figure 1.2 shows the buckle facing forwards.  However, in Figures 1.4 and 1.6, the buckle appears facing towards the bottom of the chair, while in Figure 1.7, the buckle appears facing towards the top of the chair.

Figure 1.7 is inconsistent with figures 1.1, 1.4 and 1.6. Figure 1.7 shows the side of the buckle as the furthest protruding feature. However, Figures 1.1, 1.4 and 1.6 shows the side edge of the extended circular feature, further out. Please review the comparison of Figure 1.1 with Figure 1.7 below as reference.

Please review the comparison of Figures 1.2, 1.4 and 1.7 on the following page. 

    PNG
    media_image4.png
    1224
    1122
    media_image4.png
    Greyscale



To overcome this refusal, the applicant should amend reproductions to show the buckle and straps consistently among all figures showing this features. 

Figure 1.7 is inconsistent with Figures 1.2, 1.4 and 1.6. Figure. 1.7 shows the adjoining ends of the buckle with single straps attached. However, Figures 1.2, 1.4 and 1.6 shows the adjoining ends of the buckle separated and overlapped by an open-ended circular feature designated by solid lines. Please review the comparison of Figure 1.1 with 1.7 as reference on the following page. 

    PNG
    media_image5.png
    1478
    1149
    media_image5.png
    Greyscale


To overcome this part of the refusal, the examiner suggests amending Figure 1.7 to show consistently with Figures 1.1, 1.4 and 1.6.


The necessity for good reproductions in a design patent application cannot be overemphasized.  As the reproduction constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient reproduction may be fatal to validity (35 U.S.C. 112, (a)). Moreover, an insufficient reproduction may have a negative effect with respect to the effective filing date of a continuing application. 
 
Corrected reproduction sheets may be submitted in reply to the Office action to avoid abandonment of the application. 
 
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended reproduction should not be labeled as “amended.” Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
 
The amended reproductions must not contain new matter. 35 U.S.C. 132 and 37 CFR 1.121. 


Conclusion 

Accordingly, the claim stands refused under 35 U.S.C.112 (a) and (b) as set forth above.

Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 



Notes on Correspondence

Discussion of the Merits of the Application

All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. 


Telephone or In-Person Interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of attorney to Prosecute Applications Before the USPTO”, available at https://www/uspto.gove/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When responding to Official USPTO Correspondence” below. 

If a pro se applicant or registered practitioner located outside the United States wishes to communicate by telephone, it is suggested that such person email the examiner at michelle.reeves@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call. 


Email Communications

The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.




When Responding to Official USPTO Correspondence

When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO’s Official Fax Number (571-273-8300)
Hand -carry to USPTO’s Alexandria, Virginia Customer Service Window https://www.uspto.gove/patents-maintaining-patent/responding-office-actions 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M REEVES whose telephone number is (571)272-9509.  The examiner can normally be reached on Mon-Fri 7:30AM-3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.


/MMR/
Examiner, Art Unit 2917 

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913